DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

EXAMINER’S NOTES
The referenced citations made in the rejection(s) below are intended to exemplify areas in the prior art document(s) in which the Examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the Applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate Examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Response to Preliminary Amendment
The Applicant’s amendments dated 07/26/2021 have been acknowledged and entered for consideration. Claims 1-15 have been cancelled and new claims 16-25 have been added. Claims 16-25 are pending in the current application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-25 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,184,618 B2 in view of Zhao et al. (US PGPub 2017/0094314 A1). 

Claim 16 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of Patent 11,184,618 B2 in view of Zhao et al. (US PGPub 2017/0094314 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 16 between the instant application and the patent in view of Zhao et al..


17385628 (Instant Application)
11,184,618 B2 (Patent)

Claim 16
Claim 1
1
An image decoding method performed by a decoding apparatus, the method including:
An image decoding method performed by a decoding device, the method comprising:
2
obtaining information on transform coefficients of a target block from a bitstream;

3
deriving transform coefficients of the target block based on the information on the transform coefficients;
deriving transform coefficients of a target block from a bitstream;
4
deriving residual samples for the target block based on a non-separable transform for the transform coefficients; and
deriving residual samples for the target block based on a non-separable transform for the transform coefficients; and
5
generating reconstructed samples based on the residual samples for the target block and prediction samples for the target block,
generating a reconstructed picture based on the residual samples for the target block and prediction samples for the target block,
6
wherein the prediction samples are derived based on intra prediction on the target block,

7
wherein one of 67 intra prediction modes is used to derive the prediction samples,

8
wherein the 67 intra prediction modes includes 2 non-angular prediction modes and 65 angular prediction modes,

9
wherein the non-separable transform is performed based on a transform matrix,
wherein the non-separable transform is performed based on a modified transform matrix,
10
wherein the transform matrix is a matrix including a modified basis vector, and
wherein the modified transform matrix is a matrix including a modified basis vector,
11
wherein the modified basis vector includes a fewer than N elements,
wherein the modified basis vector includes fewer than N elements, and
12
wherein the N is equal to the number of transform coefficients located in a region in which the non-separable transform is applied in the target block, and
wherein N is equal to the number of transform coefficients located in a region in which the non-separable transform is applied in the target block,
13
wherein the region in which the non-separable transform is applied is a 8x8 top-left region in the target block and N is equal to 64.
wherein the region in which the non-separable transform is applied is an 8×8 top-left target region in the target block and N is equal to 64.


The patentable equivalences between the instant application and the Patent are shown in bold. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason(s): The only patentable differences between claim 16 of instant application and claim 1 of the Patent are the 67 intra prediction modes including 2 non-angular prediction modes and 65 angular prediction modes, which the patent did not explicitly claim. However, Zhao et al., in the same field of endeavor (Abstract), teach an image decoding method, where it explicitly teaches 67 intra-prediction modes of which 2 are non-angular prediction modes and 65 are angular prediction modes (Zhao et al.; Figs. 7A-B; [0184]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Patent’s invention of selective transform for encoding a video image to include Zhao et al's usage of 67 intra-prediction modes of which 2 are non-angular prediction modes and 65 are angular prediction modes, because larger number of intra-prediction modes provide more granularity in coding an image block for better efficiency because the resulting non-separable transform as the secondary transform may provide improved transform efficiency (Zhao et al.; [0044]). Therefore, the instant application claim 16 is not patentably distinct from Patent claim 1 in view of Zhao et al.

Independent claims 22 and 25 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 13 respectively of Patent 11, 184, 618 B2 in view of Zhao et al. (US PGPub 2017/0094314 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the above table describes the double patenting rejection basis of claim 22 and 25 between the instant application and the patent (claims 9 and 13 respectively) in view of Zhao et al..

The rest of the dependent claims 17-21, 23-24 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of claims 1-14 of Patent 11, 184, 618 B2 in view of Zhao et al. (US PGPub 2017/0094314 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “METHOD AND APPARATUS FOR TRANSFORM-BASED IMAGE ENCODING/DECODING?” - Lim et al., US PGPub 2019/0215516 Al.
2. “ENHANCED MULTIPLE TRANSFORMS FOR PREDICTION RESIDUAL” - Zhao et al., US PGPub 2016/0219290 Al.
3. “CODING SYNTAX ELEMENTS FOR ADAPTIVE SCANS OF TRANSFORM COEFFICIENTS FOR VIDEO CODING?” - Karczewicz et al., US PGPub 2012/0008675 A1.
4. “LOOK-UP TABLE FOR ENHANCED MULTIPLE TRANSFORM” - Zhao et al., US PGPub 2018/0020218 A1.
5.“CODING OF TRANSFORM COEFFICIENTS FOR VIDEO CODING” — Sole Rojals et al., US PGPub 2012/0230417 Al.
6. “MODIFICATION OF TRANSFORM COEFFICIENTS FOR NON-SQUARE TRANSFORM UNITS IN VIDEO CODING?” - Zhang et al., US PGPub 2017/0150183 Al.
7. “MULTI-TYPE-TREE FRAMEWORK FOR VIDEO CODING?” - Li et al., US PGPub 2018/0199072 Al.
8. “LOW COMPLEXITY TRANSFORM CODING USING ADAPTIVE DCT/DST FOR INTRA-PREDICTION” - Saxena et al., US PGPub 2012/0057630 A1.
9.“SYSTEMS AND METHODS FOR LOW COMPLEXITY FORWARD TRANSFORMS USING ZEROED-OUT COEFFICIENTS” - Chong et al., US PGPub 2015/0264403 Al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485